IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41598

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 520
                                                )
       Plaintiff-Respondent,                    )     Filed: May 23, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
PRISCILLA MARIE GOMEZ,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Order relinquishing jurisdiction, and order denying I.C.R. 35 motion for reduction
       of sentence, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah A. Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Priscilla Marie Gomez was convicted of conspiracy to recruit gang members, Idaho Code
§§ 18-8504, 18-1701. The district court sentenced Gomez to a unified term of five years with a
minimum period of confinement of one year, suspended the sentence, and placed Gomez on
probation.   Subsequently, Gomez admitted to violating several terms of the probation, and the
district court consequently revoked probation, ordered execution of the original sentence, and
retained jurisdiction.   At the conclusion of the retained jurisdiction program, the court
relinquished jurisdiction and ordered execution of Gomez’s sentence. Gomez filed an Idaho




                                               1
Criminal Rule 35 motion, which the district court denied. Gomez appeals the court’s decision to
relinquish jurisdiction and the denial of her Rule 35 motion.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
       Next, we review whether the district court erred in denying Gomez’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct.
App. 1984). Upon review of the record, including any new information submitted with Gomez’s
Rule 35 motion, we conclude no abuse of discretion has been shown. Therefore, the district
court’s decision to relinquish jurisdiction and the order denying Gomez’s Rule 35 motion are
affirmed.




                                                 2